DETAILED ACTION
This is the Office action based on the 16716585 application filed December 17, 2019, and in response to applicant’s argument/remark filed on February 11, 2021.  Claims 1-13 and 15-20 are currently pending and have been considered below. Applicant’s withdrawal of claims 15-20 acknowledged.
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the removing a top portion of the spacer layer using a plasma source such that the silicon structure is at least partially exposed and at least partially covered by the spacer layer prior to exposing the silicon structure of the workpiece to the mixture” (emphasis added) in the specification.          Regarding Applicant’s argument that the limitation has support in paragraph 0040 in specification, i.e. “(a) spacer open process 60 according to example aspects of the present disclosure can be conducted on the structure 50 to remove one or more portions of the spacer layer 52 that covers the silicon mandrel 54 such that the silicon mandrel 54 can be exposed.  Subsequent to removing the spacer layer 52 on top of the silicon mandrel 54, a silicon mandrel removal process 70 can be conducted on the structure 50 to remove the silicon mandrel 54”, this argument is not persuasive.  Paragraph 0040 does not disclose or imply the limitation, especially the feature “the silicon structure is at least partially exposed and at least partially covered by the spacer layer”.         Regarding Applicant’s argument that the limitation has support in Fig. 1, this argument is not persuasive.  One of ordinary skill in the art would recognize that not any silicon structure that is at least partially exposed and at least partially covered by the spacer layer can be used in the invention.  Rather, it requires the specific structure described in Fig. 1, wherein the silicon structure is completely covered by the spacer 
Claims 2-13 rejected under 35 U.S.C. 112(a) because they are directly or indirectly dependent on claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 
Claim 1 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 1 recites “(a) method for removing a silicon structure disposed on a workpiece, the method comprising:
generating species from a process gas using an inductive coupling element in a first chamber;
introducing a fluorine containing gas with the species to create a mixture; and exposing the silicon structure of the workpiece to the mixture to remove at least a portion of the silicon structure;
wherein the silicon structure comprises a spacer layer, removing a top portion of the spacer layer using a plasma source such that the silicon structure is at least partially exposed and at least partially covered by the spacer layer prior to exposing the silicon structure of the workpiece to the mixture.”         It is not clear which step the phrase “wherein the silicon structure comprises a spacer layer” and the phrase “removing a top portion of the spacer layer using a plasma removing a top portion of the spacer layer using a plasma source such that the silicon structure is at least partially exposed and at least partially covered by the spacer layer prior to exposing the silicon structure of the workpiece to the mixture.” (emphasis added).  It is noted that the step of removing the top portion of the spacer layer is performed after the step of exposing the silicon structure.       However, one of ordinary skill in the art would not be clear how to remove a portion of the spacer layer in such manner that the spacer layer at least partially covers the silicon structure in a previous step.  In other words, one of ordinary skill in the art would not be clear how to perform a step at the present that would cause a change that has already occurred in the past.
Claims 2-13 rejected under 35 U.S.C. 112(b) because they are directly or indirectly dependent on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8 and 12-13 rejected under U.S.C. 103 as being unpatentable over Wu et al. (U.S. PGPub. No. 20150187939), hereinafter “Wu”, in view of Wang et al. (U.S. PGPub. No. 20120091095), hereinafter “Wang’095” and Wang et al. (U.S. PGPub. No. 20130089988), hereinafter “Wang’988”:--Claim 1, 2, 3, 4, 5, 6: Wu teaches a method for spacer etching, comprisingproviding a silicon dummy gate structure, wherein the silicon dummy gate structure comprise a silicon mandrel 207 ([0017-0022]), the silicon dummy gate structure is partially covered and partially exposed by a spacer layer (Fig. 5);removing the spacer layer and a portion of the silicon dummy gate structure (Fig. 7-8).        Wu further teaches that the removing comprises a first native oxide etch and a second silicon etch, wherein the silicon etch uses a plasma comprising an etchant, such as CHF3, but is silent about other details.  Specifically, Wu fails to teach that the removing comprises generating species by inductive coupling element, introducing a 3 offers an advantage of longer reactive species over other gases, such as CF4 ([0031]).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use NF3 instead of CHF3 as an etchant to etch the silicon dummy gate structure in the invention of Wu because Wang’095 teaches that NF3 offers an advantage of longer reactive species.        Wang’988 teaches a method of etching a silicon dummy gate structure ([0003]), comprisingloading a substrate onto a substrate support in a process chamber (Fig. 2A, [0031-0039]), the substrate comprises a silicon dummy gate structure ([0003]); flowing NF3 and H2 to a remote plasma chamber ([0017]), wherein inductive coupled plasma (ICP) is applied to generate a plasma ([0020, 0046]);flowing the plasma through a showerhead 1025 ([0034]) into the process chamber, wherein the plasma etches the silicon dummy gate structure. Therefore,         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use the method of etching a silicon dummy gate structure taught by Wang to remove the silicon dummy gate structure in the invention of Wu modified by Wang’095 because Wu and Wang’095 teaches that the removing comprises a plasma silicon etch using NF3, but is silent about the details of the plasma silicon etch, and Wang’988 teach that such silicon dummy gate structure may be removed by using such plasma etching method. 
Claim 7 rejected under U.S.C. 103 as being unpatentable over Wu in view of Wang’095 and Wang’988 as applied to claim 6 above, and further in view of Ingle et al. (U.S. PGPub. No. 20140248780), hereinafter “Ingle”.--Claim 7: Wu modified by Wang’095 and Wang’988 teaches the invention as above.       Ingle, also directed to etching a layer by using a ICP plasma comprising NF3,  teaches that it would be advantageous to inject the NF3 into the chamber after the plasma is formed in the remote chamber so that to apply a different power levels to the NF3 because it has a lower dissociation energy, and this would improve etching profile ([0038])        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to supply the NF3 at a point downstream from the remote chamber and before the process chamber in the invention of Wu modified by Wang’095 and Wang’988 because Ingle teaches that it would be advantageous to inject the NF3 into the chamber after the plasma is formed in the remote chamber so that to apply a different power levels to the NF3 because it has a 
Claims 1-6, 8 and 12-13 rejected under U.S.C. 103 as being unpatentable over Pritchard et al. (U.S. PGPub. No. 20200127013), hereinafter “Pritchard”, in view of Wang et al. (U.S. PGPub. No. 20130089988), hereinafter “Wang”:--Claim 1, 2, 3, 4, 5, 6: Pritchard teaches a method for spacer etching, comprisingproviding a silicon dummy gate structure, wherein the silicon dummy gate structure comprise a silicon mandrel 107 ([0018]), the silicon dummy gate structure is partially covered and partially exposed by a spacer layer (Fig. 1A);removing the spacer layer and a portion of the silicon dummy gate structure (Fig. 1B and 1C).        Pritchard further teaches that the removing comprises a RIE silicon etch ([0022]), but is silent about the chemistry of the RIE silicon etch.  Specifically, Pritchard fails to teach that the removing comprises generating species by inductive coupling element, introducing a fluorine containing gas with the species to create a mixture, then exposing the silicon dummy gate structure to the mixture.           Wang teaches a method of etching a silicon dummy gate structure ([0003]), comprisingloading a substrate onto a substrate support in a process chamber (Fig. 2A, [0031-0039]), the substrate comprises a silicon dummy gate structure ([0003]); flowing NF3 and H2 to a remote plasma chamber ([0017]), wherein inductive coupled plasma (ICP) is applied to generate a plasma ([0020, 0046]);flowing the plasma through a showerhead 1025 ([0034]) into the process chamber, 
Claim 7 rejected under U.S.C. 103 as being unpatentable over Pritchard in view of Wang as applied to claim 6 above, and further in view of Ingle et al. (U.S. PGPub. No. 20140248780), hereinafter “Ingle”.--Claim 7: Pritchard modified by Wang teaches the invention as above.       Ingle, also directed to etching a layer by using a ICP plasma comprising NF3,  teaches that it would be advantageous to inject the NF3 into the chamber after the plasma is formed in the remote chamber so that to apply a different power levels to the 3 because it has a lower dissociation energy, and this would improve etching profile ([0038])        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to supply the NF3 at a point downstream from the remote chamber and before the process chamber in the invention of Pritchard modified by Wang because Ingle teaches that it would be advantageous to inject the NF3 into the chamber after the plasma is formed in the remote chamber so that to apply a different power levels to the NF3 because it has a lower dissociation energy, and this would improve etching profile.
Response to Arguments
Applicant's arguments filed February 11, 2021 have been fully considered as follows:--Regarding Applicant’s argument that Pritchard fails to teach the feature “wherein the silicon structure comprises a spacer layer, removing a top portion of the spacer layer using a plasma source such that the silicon structure is at least partially exposed and at least partially covered by the spacer layer prior to exposing the silicon structure of the workpiece to the mixture”, this argument is not persuasive.  Fig. 1A clearly show that the silicon structure 107/117 is partially covered and partially exposed by the spacer layer 115, and Fig. 1B shows that a top portion of the spacer layer is removed.  However, to further clarify the issue, new ground of rejection based on Wu is added, as shown above.--Regarding Applicant’s argument that the amendment has support in the specification, this argument is not persuasive.  Please refer to Claim Rejection under 35 U.S.C. 112(a) above for further details.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
         A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/THOMAS T PHAM/Primary Examiner, Art Unit 1713